Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


 Roderick Beham, Appellant                               Appeal from the 5th District Court of Bowie
                                                         County, Texas (Tr. Ct. No. 14 F 0004 005).
 No. 06-14-00174-CR          v.                          Opinion delivered by Justice Carter* and
                                                         Chief Justice Morriss and Justice Moseley
 The State of Texas, Appellee                            participating. *Justice Carter, Sitting by
                                                         Assignment. Dissenting Opinion by Justice
                                                         Moseley.


       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, the judgment of the trial court relating to the conviction is affirmed.
We reverse the judgment of the trial court and remand the cause for a new trial on punishment.
       We note that the appellant, Roderick Beham, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.


                                                        RENDERED SEPTEMBER 18, 2015
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk